GARZA, Circuit Judge,
specially concurring.
I fully concur in the opinion written by Judge Politz. I do so because the “Westat Study” which the Secretary relied on was not a legitimate basis for the rule promulgated by the Secretary.
However, I write specially to say that I believe the Secretary is on the right track and that I encourage the Secretary to pursue a legitimate study under which a malpractice rule can be issued. I am convinced that medicare patients account for much less of the losses suffered by hospitals in malpractice suits against them not only because of their age and lifespan but also the lack in many cases of earnings and the amount.